




Exhibit 10.1


Hexis Executive Incentive Plan


1.
Plan Name: Hexis Executive Incentive Plan (“the Plan”).

2.
Effective Date and Plan Authority: The Plan will be effective as of January 1,
2014 (“Effective Date”). This Plan is managed and administered by KEYW Holding
Corporation (KEYW).

3.
Plan Objectives: The Plan has been designed to:

▪
Incentivize and reward key senior management personnel of HEXIS to maximize the
market value of Hexis, independent of KEYW, through a limited trigger
compensation plan.

4.
Structure: In the event of a Liquidation Event of Hexis, as defined below, KEYW
will allocate 2% to 3% (at the KEYW CEO’s discretion) of the market valuation
received or attributed to Hexis to the Plan to be distributed to participants
based on their ownership interests in that pool. Any unallocated amounts will be
distributed to employees on a per employee basis.

5.
Eligibility and Participation: Individuals eligible to participate in this Plan
will be identified by the President of Hexis, approved by the CEO of KEYW, and
be presented with the terms of the plan and is contingent upon their acceptance
of the Plan terms.

6.
Liquidation Event: The payout amount will be triggered solely upon the
consummation of either a sale, either for cash or stock of the acquiring
company, of 51% of more of the outstanding shares of Hexis owned by KEYW or an
initial public offering of Hexis stock. Under no other events will the plan
funding be triggered.

7.
Market Valuation: The market valuation will be determined by the net purchase
price received by KEYW through a 100% sale of Hexis or based on the market value
of Hexis in a partial sale or initial public offering (“IPO”). In the case of a
partial sale of Hexis, the price per share received for the stock sold will be
multiplied by total outstanding shares of Hexis stock, owned by KEYW, to arrive
at the total market valuation for Plan purposes.

8.
Determining Individual Plan Payouts: The pool will be split based on the
respective ownership positions of the individual participants. Any unallocated
portions of the pool will be paid to non-participating Hexis employees based on
total available dollars divided by total employees (excluding those in the
plan).

9.
Payment of Award: If the liquidation event is an IPO, the plan participants will
be given Hexis restricted stock. The restricted stock will cliff vest one year
after issuance. Restricted stock will be issued within 30 days of the IPO. If
the liquidation event is a cash sale, the participants will be paid 50% within
10 days of the sale, with the remaining 50% to be paid 12 months after the sale.
100% of cash payments to non-participating employees will be paid within 10 days
of a sale. If the liquidation event is purley the stock of the acquirer, the
participants will be paid in acquirer stock subject to the same lock-ups as the
IPO stock issuance. If the liquidation is part cash/part acquirer stock, a
determination of the components of the payout will occur at that time. The
vesting/cash payouts will following the timelines established above. Should the
individual be terminated by the Company for any reason other than cause, or in
the case of death or disability during the 12 month period post liquidation
event, the remaining cash balance will be paid at termination and the restricted
stock will vest immediately. Should an individual voluntarily term be terminated
for cause during the 12 month period post liquidation, any remaining payment or
the restricted stock will be forfeited by the participant.

Appropriate withholding will occur from the award, such as U.S., state/local
taxes and FICA. Appropriate withholding will also occur for those participants
who are subject to tax laws of foreign (non-U.S.) countries.
10.
Termination: In the event a participant’s employment with the Company is
terminated for any reason prior to a liquidation event, the participant’s
interest in the Plan will terminate.

11.
Plan Administration: The Plan will be administered by the KEYW Holding CEO in
conjunction with the President of Hexis. The KEYW CEO reserves the right at any
time to amend or interpret the Plan, in whole or in part.





Approved and Adopted January 31, 2014.




